Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/4/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (9590111).



    PNG
    media_image1.png
    413
    348
    media_image1.png
    Greyscale

Regarding claim 1, Yamazaki teaches an display device comprising a pixel which is connected to a scan line and a data 2line intersecting the scan line, 3wherein the pixel comprises 
a light emitting element (372) and a driving transistor (354; par, 356-357 and 361) controlling a 4driving current (par, 356-357 and 361), which is supplied to the light emitting element (par, 356-357 and 361), according to a data voltage sreceived from the data line (par, 356-357 and 361), wherein the driving transistor comprises a first active layer having an 6oxide semiconductor containing tin (Sn) (par. 15; please note, as taught in par. 46 that ).  

1	Regarding claim 2, Yamazaki teaches an display device of claim 1, wherein content of the Sn in the oxide 2semiconductor ranges from about 10 wt.% to about 16 wt.% (par. 68).  
1	Regarding claim 3, Yamazaki teaches an display device of claim 2, wherein the Sn is dispersed in the oxide 2semiconductor (par. 68).  
1	Regarding claim 4, Yamazaki teaches an display device of claim 2, wherein the oxide semiconductor comprises 2indium-tin oxide (ITO), indium-zinc-tin oxide (IZTO), indium-gallium-tin oxide (IGTO), or  3indium-gallium-zinc-tin oxide (IGZTO) (par. 68).   
1 	Regarding claim 10, Yamazaki teaches an display device of claim 1, wherein the first active layer comprises a first 2conducting region, a second conducting region, and a channel region disposed between the first 3conducting region and the second conducting region (par. 82 teaches the channel layer having multiple regions).  


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 are objected to based on its dependency.
Claims 8 and 9 are objected to based on its dependency.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 is objected to based on its dependency.
Claims 13 is objected to based on its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CALEB E HENRY/Primary Examiner, Art Unit 2894